 



Exhibit 10(a)
Amendments to Long-Term Incentive Compensation Plan
The Wells Fargo & Company Long-Term Incentive Compensation Plan is amended
effective as of January 1, 2008 as set forth below. None of these amendments
shall apply to Awards and to portions of Awards that were outstanding and vested
prior to January 1, 2005. As indicated below, some of these amendments shall
apply only to Awards granted on or after January 1, 2008.
1. The following new definition is inserted in Section 2.1, and all subsequent
definitions in that section are relettered accordingly:

  (bb)   “Specified Employee” means a Participant who is a “specified employee”
within the meaning of Treas. Reg. §1.409A-1(i), as determined in a uniform
manner by the Company or its duly authorized representative for purposes of this
Plan and all other nonqualified deferred compensation plans maintained by the
Company and its affiliates.

2. The following is substituted for the third sentence of Section 6.5:
Payment shall be made in a single lump sum on such date after the end of the
applicable Performance Cycle as the Committee establishes at the time the Award
is granted, subject to such terms and conditions and in such form as may be
prescribed by the Committee. The payment date so established by the Committee
shall not be later than March 1 of the year after the year in which the
Performance Cycle ends.
3. The phrase “or Restricted Share Rights,” is deleted from the last sentence of
Section 6.5.
4. With respect to Awards granted on or after January 1, 2008 only, the
following new sentence is added at the end of Section 9.2:
Notwithstanding anything in this Section 9.2 to the contrary, settlement of
Restricted Share Rights shall be completed not later than March 1 of the year
after the year in which the vesting restrictions lapse on such Restricted Share
Rights.
5. The following is added at the end of Section 9.3:
Any dividend equivalents payable pursuant to this Section 9.3 shall be paid no
later than March 1 of the year after the year in which the applicable dividend
record date occurs.
6. With respect to Awards granted on or after January 1, 2008 only, Section 9.4
is revised to read as follows:
9.4     Termination of Employment. Unless the Committee provides otherwise:

  (a)   Due to Death or Disability. If a Participant ceases to be an Employee by
reason of the Participant’s death or permanent disability, all restrictions on

 



--------------------------------------------------------------------------------



 



      the Restricted Share Rights of the Participant shall lapse in accordance
with the terms of the Award as determined by the Committee.     (b)   Due to
Reasons Other Than Death or Disability. If a Participant ceases to be an
Employee for any reason other than death or permanent disability, all Restricted
Share Rights of the Participant and all rights to receive dividend equivalents
thereon shall immediately terminate without notice of any kind and shall be
forfeited by the Participant.

7. The following new Section 9.5 is added:
9.5     Settlement of Rights Granted Prior to January 1, 2008. Notwithstanding
anything in this Section 9 or in the applicable Award Agreements to the
contrary, Restricted Share Rights granted prior to January 1, 2008 that are
outstanding on or after that date and that were not earned and vested prior to
January 1, 2005 (“Transition Awards”) shall be subject to the following terms
and conditions:

  (a)   Settlement of the portion of a Transition Award that vests on a
scheduled vesting date shall occur on that scheduled vesting date unless earlier
payment is required pursuant to subsection (d) below. Consistent with the
regulations under Code §409A, payment shall be treated as made on the scheduled
vesting date if it is actually made not later than the later of (i) December 31
of the year in which the scheduled vesting date occurs or (ii) the fifteenth day
of the third month after the month in which the scheduled vesting date occurs.  
  (b)   If a Participant ceases to be an Employee by reason of Retirement prior
to the scheduled vesting date for any portion of a Transition Award and the
Transition Award provides for earlier vesting due to Retirement, the Restricted
Share Rights granted by such portion shall be settled prior to the scheduled
vesting date only if the Participant’s termination of employment is a
“separation from service” within the meaning of Treas. Reg. §1.409A-1(h).    
(c)   If a Participant ceases to be an Employee by reason of permanent
disability prior to the scheduled vesting date for any portion of a Transition
Award, the Restricted Share Rights granted by such portion shall be settled
prior to the scheduled vesting date only if the Participant’s termination of
employment is a “separation from service” within the meaning of Treas. Reg.
§1.409A-1(h) or if the Participant is considered disabled within the meaning of
Treas. Reg. §1.409A-3(i)(4).     (d)   If a Participant’s employment terminates
due to death, due to a Retirement that qualifies for early settlement as
provided in subsection (b) above, or due to a permanent disability that
qualifies for early settlement as provided in subsection (c) above, the portions
of the Participant’s outstanding Transition Awards that have a scheduled vesting
date later than the July 1

- 2 -



--------------------------------------------------------------------------------



 



      next following the date on which the Participant’s employment terminates
shall be paid on such July 1; provided, however, that if:

  (i)   the Participant’s employment termination is due to the Participant’s
“separation from service” within the meaning of Treas. Reg. §1.409A-1(h) and is
not due to the Participant’s death or disability (within the meaning of Treas.
Reg. §1.409A-3(i)(4)); and     (ii)   such July 1 is less than six months after
the date of the Participant’s “separation from service”; and     (iii)   at the
time of his or her “separation from service” the Participant is a Specified
Employee; then the Participant’s outstanding Transition Awards shall be settled
on the earlier of their scheduled vesting date or six months after the date of
the Participant’s “separation from service”.

  (e)   Notwithstanding the foregoing provisions of this Section 9.5, if a
Participant elected pursuant to Section 22 to defer delivery of any vested
Shares payable pursuant to a Transition Award, such Shares shall be delivered in
accordance with the terms and conditions set forth in Appendix A to this Plan.

8. The following is added at the end of Section 10.2:
The terms and conditions of any substitute or replacement award shall meet all
requirements necessary to prevent such substitute or replacement awards from
being treated as the grant of a new stock right or a change in the form of
payment within the meaning of the final regulations under Code §409A.
9. The following is added at the end of Section 11.2:
The terms and conditions of any substitute or replacement award shall meet all
requirements necessary to prevent such substitute or replacement awards from
being treated as the grant of a new stock right or a change in the form of
payment within the meaning of the final regulations under Code §409A.
10. The following new Section 13.3 is added:

  13.3   Notwithstanding anything in this Section 13 to the contrary, if any
portion of an Award that is subject to Code §409A may be distributed upon the
event of a Participant’s termination of employment (including but not limited to
a termination of employment that qualifies as a Retirement), the Participant
will be deemed to have a termination of employment with respect to such portion
of the Award if and only if the Participant has a “separation from service”
within the meaning of Treas. Reg. §1.409A-1(h).

- 3 -



--------------------------------------------------------------------------------



 



11. The following is added at the end of Section 14:
Notwithstanding anything in this Section 14 to the contrary, payment of the
portion of any Award that is subject to Code §409A shall not be accelerated
pursuant to this Section 14 unless the event also qualifies as a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, within the meaning of Treas.
Reg. §1.409A-3(i)(5)(a “qualifying event”). In the event payment of Shares
attributable to Restricted Share Rights is accelerated pursuant to this
Section 14, such payment shall be made 30 days after the qualifying event.
12. The following is added at the end of Section 15:
Notwithstanding anything in this Section 15 to the contrary:
(A)     This Section 15 shall apply to Restricted Share Right, Performance Share
or Performance Unit Awards granted on or after January 1, 2007 without regard to
whether the Participant ceased to be an Employee due to Retirement.
(B)     Payment of the portion of any Restricted Share Right, Performance Share
or Performance Unit Award that is subject to Code §409A shall not be accelerated
pursuant to this Section 15 unless the changes in the Board also qualify as a
change in the effective control of the Company within the meaning of Treas. Reg.
§1.409A-3(i)(5)(vi).
(C)     Except as provided in (D) below, Shares attributable to Restricted Share
Rights that are payable to a Participant pursuant to this Section 15 shall be
paid 30 days after the Participant’s termination of employment.
(D)     Notwithstanding (C) above, the portion of any Restricted Share Right,
Performance Share or Performance Unit Award that is subject to Code §409A and
becomes payable to an employee pursuant to this Section 15 shall be paid six
months after the date of such termination of employment if the employee is a
Specified Employee.
13. Section 22 is amended to read as follows:

  22.   Deferral of Payments. With respect to Awards granted before January 1,
2008, the Committee may provide for the deferred delivery of Shares upon
settlement, vesting or other events with respect to Restricted Stock or
Restricted Share Rights, or in payment or satisfaction of an Award of
Performance Shares or Performance Units. The terms and conditions of any such
deferred delivery occurring on or after January 1, 2008, and of any deferral
election made on or after such date, shall be as set forth in the applicable
Award Agreement and deferral election form, subject, however, to the terms and
conditions set forth in Appendix A to this Plan. This section shall not apply
and no right to defer delivery shall be given with respect to Awards granted on
or after that date.

- 4 -



--------------------------------------------------------------------------------



 



14. A new subsection (d) is added to Section 25:

  (d)   Any adjustment to Options or Stock Appreciation Rights made pursuant to
this Section 25 shall satisfy all requirements necessary to prevent the adjusted
Awards from being treated as the grant of a new stock right or a change in the
form of payment within the meaning of the final regulations under Code §409A.

15. A new Section 26 is added:
26.     Severability. If any provision of this Plan is determined to be illegal
or invalid (in whole or in part) for any reason, or if the Plan Administrator
cannot reasonably interpret any provision so as to avoid violation of Code §409A
or constructive receipt of compensation under this Plan before the actual
receipt of such compensation, this Plan shall be construed and enforced as if
the provision had not been included.
16. A new Section 27 is added:
27.     Interpretation. This Plan, as amended, is intended to satisfy the
requirements of Code §409A and applicable guidance thereunder with respect to
compensation payable pursuant to this Plan that was not outstanding and vested
prior to January 1, 2005. It is not intended to materially modify the terms and
conditions applicable to any other amounts payable pursuant to this Plan. This
Plan shall be construed and administered accordingly.
17. A new Section 28 is added:
28.     No Representation Made Regarding Code §409A Compliance. Notwithstanding
any other provision in the Plan, the Company makes no representations that the
Awards granted under the Plan shall be exempt from or comply with Code §409A and
makes no undertaking to preclude Code §409A from applying to Awards granted
under the Plan.
18. A new Appendix A is added:
APPENDIX A
The following terms and conditions shall apply to the deferred delivery of
Shares attributable to Restricted Share Rights granted prior to January 1, 2008,
to the extent such Restricted Share Rights were not earned and vested prior to
January 1, 2005.
1.     Deferral Elections. A Participant who wishes to defer the receipt of
Shares payable pursuant to Restricted Share Rights must file an irrevocable
deferral election, subject to the following:

  (a)   Separate deferral elections shall be required for the Restricted Share
Rights granted pursuant to each Award.     (b)   A deferral election must apply
to all of the Restricted Share Rights that are scheduled to vest in a single
calendar year under an Award.

- 5 -



--------------------------------------------------------------------------------



 



  (c)   The deferral election must be completed and filed more than 12 months
prior to the date on which the affected Restricted Share Rights are scheduled to
vest, unless the deferral election is made prior to January 1, 2009, in which
case the deferral election may be filed at any time prior to the year in which
the Restricted Share Rights are scheduled to vest. Deferral elections made on or
after January 1, 2009 will not take effect until 12 months after they are made
and shall be void if the Participant’s employment terminates before the end of
such 12-month period.     (d)   The deferral election shall indicate the
affected Award, the calendar year in which the affected Restricted Share Rights
under the indicated Award are scheduled to vest, and the calendar year in which
the Shares payable pursuant to the affected Restricted Share Rights are to be
paid (the “payment calendar year”). The payment calendar year shall not be later
than the calendar year that includes the 10th anniversary of the affected
Restricted Share Rights’ vesting date. With respect to elections made after
December 31, 2008, the payment calendar year for Restricted Share Rights vesting
prior to July 1st shall not be earlier than the year that includes the 5th
anniversary of the calendar year in which the affected Restricted Share Rights
will vest, and the payment calendar year for Restricted Share Rights vesting on
or after July 1st shall not be earlier than the year that includes the 6th
anniversary of the calendar year in which the affected Restricted Share Rights
will vest.

2.   Payment.

  (a)   Except as otherwise provided in this Section 2, Shares deferred pursuant
to an election made in accordance with Section 1 above shall be distributed in
July of the elected payment calendar year.     (b)   Notwithstanding the payment
calendar year elected by a Participant:

  (i)   If (ii) below does not apply and the Participant has a “separation from
service” with respect to the Company and its affiliates within the meaning of
Treas. Reg. §1.409A-1(h), or the Participant dies prior to such a separation
from service, the Shares deferred pursuant to a Participant’s deferral elections
shall be paid in the first July following such separation from service or death;
provided, however, that if:

  (A)   the Participant’s employment termination is due to the Participant’s
“separation from service” and not the Participant’s death; and     (B)   the
first day of such first July is less than six months after the date of the
Participant’s “separation from service”; and     (C)   at the time of his or her
“separation from service” the Participant is a Specified Employee;

- 6 -



--------------------------------------------------------------------------------



 



      then the deferred Shares shall be paid six months after the date of the
Participant’s “separation from service”.     (ii)   If the Participant has a
separation from service that qualifies as a Retirement, the Shares deferred
pursuant to the Participant’s deferral elections shall be paid in July of the
year after the year in which the Participant’s separation from service occurs.

Form of Non-Qualified Stock Option Agreement for Grant to Richard M. Kovacevich
on February 26, 2008
WELLS FARGO & COMPANY LONG-TERM INCENTIVE COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT FOR
FEBRUARY 26, 2008 GRANT TO RICHARD M. KOVACEVICH

                         
Grant Date:
    02/26/2008         Expiration Date:     02/26/2018  
 
                       
Number of Shares:
    2,000,000         Exercise Price:     $31.40  

1.     Grant of Option. Wells Fargo & Company (the “Company”) has granted to you
an option (“Option”) to purchase 2,000,000 shares (the “Shares”) of Wells Fargo
& Company common stock (“Common Stock”). The Option is granted subject in all
respects to the terms of the Company’s Long-Term Incentive Compensation Plan
(the “Plan”).
2.     Term, Vesting and Exercise of Option. The term of this Option commences
on 02/26/2008 and, except as provided in paragraph 3 below, ends on 02/26/2018.
Except as provided in paragraph 3 below, this Option becomes exercisable
(“vests”) in full on 02/26/2011 (“vesting date”) provided that beginning
immediately after you cease to be an Employee and continuing until the vesting
date you satisfy each of the following conditions (“vesting conditions”):
(i) you are available on a reasonable basis for consultation with management and
to represent the Company with customers, the community and team members,
(ii) you comply with the terms of the attached Wells Fargo Agreement Regarding
Trade Secrets, Confidential Information, And Non-Solicitation, and (iii) you do
not perform services as an employee, consultant or otherwise for a company or
firm that is included in the Company’s “Peer Group” as such term is defined in
the Company’s proxy statement for its 2007 annual stockholders’ meeting filed
under the Securities Exchange Act of 1934 and as such term may be updated in a
proxy statement for a subsequent annual stockholders’ meeting. To exercise all
or part of the Option you must complete the exercise in a manner authorized by
the Company and deliver payment as described herein of the exercise price and
all applicable withholding taxes. You must pay the exercise price on the day you
exercise the Option (a) in cash, (b) in whole shares of Common Stock valued at
their Fair Market Value, or (c) by delivering irrevocable instructions to a
broker to promptly deliver to the Company the amount of the exercise price and
all applicable withholding taxes (a “cashless exercise”), unless you are an
executive officer of the Company and such cashless exercise is prohibited by the
Sarbanes-Oxley Act of 2002. If Stock is used to pay the exercise price (“swap
transaction”), the Stock used (i) must have been owned by you for at least six
months prior to the date of exercise or purchased by you in the open market; and
(ii) must not have been used in a stock-for-stock swap transaction within the
preceding six months. You shall not have any rights as a stockholder with
respect to the Shares of Common Stock subject to the Option until you have
exercised the Option for such Shares.
3.     Disability, Death or Discharge for Cause. If you become permanently
disabled (as determined by the Committee) before the vesting date, the Option is
immediately vested and exercisable and will remain exercisable until the Option
expires or until one year after your date of death, whichever occurs first. If
you die before the vesting date, the Option is immediately vested and
exercisable and will remain exercisable until one year after your date of death.
In the event of your death, whether before or after vesting, your Beneficiary as
determined in accordance with the Plan may exercise the Option until one year
after your date of death or until the Option expires, whichever occurs first. If
before the vesting date you fail to satisfy any vesting condition in accordance
with paragraph 2, the Option will expire immediately. If you are discharged as
an Employee for cause, the Option will expire immediately.
4.     Compliance and Withholding Taxes. The issuance of Shares upon the
exercise of the Option shall be subject to compliance by the Company and you
with all applicable requirements of law relating thereto, including withholding
tax obligations, and with all applicable regulations of any stock exchange on
which the Common Stock may be listed at the time of such issuance. You agree to
satisfy all withholding tax obligations applicable to the acquisition of Shares
under the Option or the disposition of such Shares that the Company deems
necessary. Income taxes are computed based on the difference between the Fair
Market Value of the Shares acquired as of the date of exercise and the exercise
price for those Shares. Taxes may be paid either in cash or, if you elect, by
having the Company withhold from the Shares to be issued a number of Shares
(valued at their Fair Market Value as of the date of exercise) necessary to
satisfy the taxes. The Company is not obligated to exercise the Option and/or
deliver the Shares until all payment obligations are met.
5.     Nontransferability of Option. Unless the Committee provides otherwise,
(i) no rights under the Option will be assignable or transferable, and neither
you nor your Beneficiary will have any power to anticipate, alienate, dispose
of, pledge or encumber any rights under the Option, and (ii) the rights and the
benefits of the Option may be exercised and received during your lifetime only
by you or your legal representative.
6.     No Agreement for the Company to Continue Your Employment. Nothing in this
Agreement gives you any right to continued employment and the Company may
terminate you at any time for any reason.
7.     General Restrictions. The Company may delay the exercise of the Option if
it determines that (a) the Shares subject to the Option should be listed,
registered or qualified on any securities exchange or under any law, or (b) the
consent of a regulatory body is desirable.
8.     Additional Provisions and Interpretation of this Agreement. This
Agreement is subject to the provisions of the Plan. Capitalized terms not
defined in this Agreement are used as defined in the Plan. If the Plan and this
Agreement are inconsistent, provisions of the Plan will govern. Interpretations
of the Plan and this Agreement by the Committee are binding on you and the
Company.
Wells Fargo Agreement Regarding
Trade Secrets, Confidential Information, And
Non-Solicitation
I. Introduction
In consideration for the stock option grant awarded to me on February 26, 2008
by Wells Fargo & Company (“the Company”), I acknowledge that the nature of my
employment with the Company permits me to have access to certain of its trade
secrets and confidential and proprietary information and that such information
is, and shall always remain, the sole property of the Company. Any unauthorized
disclosure or use of this information would be wrongful and would cause the
Company irreparable harm. Therefore, I agree as follows:
II. Trade Secrets And Confidential Information
During the course of my employment I have acquired knowledge of the Company’s
Trade Secrets and other proprietary information relating to its business,
business methods, personnel, and customers (collectively referenced as
“Confidential Information”). “Trade Secrets” are defined as information,
including but not limited to, a formula, pattern, compilation, program, device,
method, technique, or process, that: (1) derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use and (2) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. The Company’s Trade Secrets include, but are not limited to, the
following:

  •  
the names, address, and contact information of the Company’s customers and
prospective customers, as well any other personal or financial information
relating to any customer or prospect, including, without limitation, account
numbers, balances, portfolios, maturity dates, loans, policies, investment
activities and objectives;
    •  
any information concerning the Company’s operations, including without
limitation, information related to its methods, services, pricing, finances,
practices, strategies, business plans, agreements, decision-making, systems,
technology, policies, procedures, marketing, sales, techniques and processes;
    •  
any other proprietary and/or confidential information relating to the Company’s
customers, employees, products, services, sales, technologies, or business
affairs.

I understand that Records of the Company also constitute Confidential
Information and that my obligation to maintain the confidentiality thereof
continues at all times during and after my employment. “Records” include, but
are not limited to, original, duplicated, computerized, memorized, handwritten
or any other form of information, whether contained in materials provided to me
by the Company, or by any institution acquired by the Company, or compiled by me
in any form or manner including information in documents or electronic devices,
such as software, flowcharts, graphs, spreadsheets, resource manuals,
videotapes, calendars, day timers, planners, rolodexes, or telephone directories
maintained in personal computers, laptop computers, personal digital assistants
or any other device. These records do not become any less confidential or
proprietary to the Company because I may commit some of them to memory or
because I may otherwise maintain them outside of the Company’s offices.
I agree that Confidential Information of the Company is to be used by me solely
and exclusively for the purpose of conducting business on behalf of the Company.
I am expected to keep such Confidential Information confidential and not to
divulge or disclose this information except for that purpose. Upon my
retirement, I agree to immediately return to the Company all Records and
Confidential Information, including information maintained by me in my office,
personal electronic devices, and/or at home.
III. Non-Solicitation Of Company’s Customers And Employees
I agree that for the period beginning on my retirement date with Company through
February 26, 2011 (“the Non-Solicitation Period”), I will not interfere with the
Company’s business by directly or indirectly soliciting an employee to leave the
Company’s employ, by inducing a consultant to sever the consultant’s
relationship with Company, or by directly or indirectly soliciting business from
any of the Company’s clients, customers, or prospective customers whose identity
became known to me during my employment with the Company. This limitation is not
intended to limit the Company’s right to prevent misappropriation of its
Confidential Information beyond the Non-Solicitation Period.
IV. Partial Invalidity
If any provision of this Agreement is held to be unenforceable by a court of
competent jurisdiction, such provision shall be enforced to the greatest extent
permitted and the remainder of this Agreement shall remain in full force and
effect.
V. Choice Of Law/Integration/Survival
This Agreement and any dispute, controversy or claim which arises under or
relates in any way to it shall be governed by the law of the state where the
incident(s) giving rise to the dispute or claim arose. This Agreement supersedes
any prior written or verbal agreements pertaining to the subject matter herein,
and is intended to be a final expression of our Agreement with respect only to
the terms contained herein. There may be no modification of this Agreement
except in writing signed by me and an executive officer of the Company. This
Agreement: shall survive my employment by the Company; inure to the benefit of
successors and assigns of the Company, and is binding upon my heirs and legal
representatives.
Acknowledgment
I acknowledge that I have read, understand, and received a copy of this
Agreement and will abide by its terms.

         
/s/ Richard M. Kovacevich     
  February 28, 2008         
Richard M. Kovacevich
  Date    

Form of Non-Qualified Stock Option Agreement for Executive Officers for Grants
on and after November 27, 2007
WELLS FARGO & COMPANY LONG-TERM INCENTIVE COMPENSATION PLAN
FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT FOR [GRANT DATE] GRANTS

     
Grant Date:
  Expiration Date:  
 
  Exercise Price:

1.     Grant of Option. Wells Fargo & Company (the “Company”) has granted to you
an option (“Option”) to purchase shares (the “Shares”) of Wells Fargo & Company
common stock (“Common Stock”) in the number set forth on the acknowledgement
screen for your grant, accessible through Stock Options Management. The Option
is granted subject in all respects to the terms of the Company’s Long-Term
Incentive Compensation Plan (the “Plan”).
2.     Term, Vesting and Exercise of Option. The term of this Option commences
on [grant date] and, except as provided in paragraph 3 below, ends on [ten years
from grant date], provided you are continuously employed by the Company or an
Affiliate (“Wells Fargo”). If your employment with Wells Fargo is terminated,
the Option may be exercised only as described in paragraph 3 below.
Except as provided in paragraph 3 below, this Option becomes exercisable
(“vests”) according to the following table provided it has not been terminated
before such date in accordance with the provisions of this Option:

         
 1/3
  of Shares on   [first anniversary of grant date]
 1/3
  of Shares on   [second anniversary of grant date]
 1/3
  of Shares on   [third anniversary of grant date]

To exercise all or part of the Option you must complete the exercise in a manner
authorized by the Company and deliver payment as described herein of the
exercise price and all applicable withholding taxes. You must pay the exercise
price on the day you exercise the Option (a) in cash, (b) in whole shares of
Common Stock valued at their Fair Market Value, or (c) by delivering irrevocable
instructions to a broker to promptly deliver to the Company the amount of the
exercise price and all applicable withholding taxes (a “cashless exercise”),
unless you are an executive officer of the Company and such cashless exercise is
prohibited by the Sarbanes-Oxley Act of 2002. If Stock is used to pay the
exercise price (“swap transaction”), the Stock used (i) must have been owned by
you for at least six months prior to the date of exercise or purchased by you in
the open market; and (ii) must not have been used in a stock-for-stock swap
transaction within the preceding six months. You shall not have any rights as a
stockholder with respect to the Shares of Common Stock subject to the Option
until you have exercised the Option for such Shares.
3.     Retirement, Disability, Death or Other Termination of Employment. If your
termination of employment is due to Retirement, your Option will immediately
vest and become exercisable until the expiration date or until one year after
your date of death, whichever occurs first. If you become permanently disabled
while you are employed by Wells Fargo, then your entire Option is immediately
vested and exercisable and will remain exercisable until one year after your
date of death or until the Option expires, whichever occurs first. If you die
while you are employed by Wells Fargo, the entire Option is immediately vested
and exercisable, and your Beneficiary as determined in accordance with the Plan
may exercise the Option until one year after the date of your death or until the
Option expires, whichever occurs first.
If you leave Wells Fargo’s employment for any reason other than death, permanent
disability, Retirement, or discharge for cause, you may exercise that part of
the Option which was exercisable on the date of termination at any time within
three (3) months after the date of termination or until the expiration date of
the Option, whichever occurs first. If you are discharged for cause, the Option
will expire upon receipt by you of oral or written notice of termination.
4.     Compliance and Withholding Taxes. The issuance of Shares upon the
exercise of the Option shall be subject to compliance by the Company and you
with all applicable requirements of law relating thereto, including withholding
tax obligations, and with all applicable regulations of any stock exchange on
which the Common Stock may be listed at the time of such issuance. You agree to
satisfy all withholding tax obligations applicable to the acquisition of Shares
under the Option or the disposition of such Shares that the Company deems
necessary. Income taxes are computed based on the difference between the Fair
Market Value of the Shares acquired as of the date of exercise and the

- 7 -



--------------------------------------------------------------------------------



 



exercise price for those Shares. Taxes may be paid either in cash or, if you
elect, by having the Company withhold from the Shares to be issued a number of
Shares (valued at their Fair Market Value as of the date of exercise) necessary
to satisfy the taxes. The Company is not obligated to exercise the Option and/or
deliver the Shares until all payment obligations are met.
5.     Nontransferability of Option. Unless the Committee provides otherwise,
(i) no rights under the Option will be assignable or transferable, and neither
you nor your Beneficiary will have any power to anticipate, alienate, dispose
of, pledge or encumber any rights under the Option, and (ii) the rights and the
benefits of the Option may be exercised and received during your lifetime only
by you or your legal representative.
6.     No Agreement for Wells Fargo to Continue Your Employment. Nothing in this
Agreement gives you any right to continued employment and Wells Fargo may
terminate you at any time for any reason.
7.     General Restrictions. The Company may delay the exercise of the Option if
it determines that (a) the Shares subject to the Option should be listed,
registered or qualified on any securities exchange or under any law, or (b) the
consent of a regulatory body is desirable.
8.     Additional Provisions and Interpretation of this Agreement. This
Agreement is subject to the provisions of the Plan. Capitalized terms not
defined in this Agreement are used as defined in the Plan. If the Plan and this
Agreement are inconsistent, provisions of the Plan will govern. Interpretations
of the Plan and this Agreement by the Committee are binding on you and the
Company.

- 8 -